- Sentinel Investments Sentinel Variable Products Trust Supplement dated January 22, 2009 to the Prospectus dated May 1, 2008 Sentinel Asset Management, Inc. (Sentinel), the investment advisor to each Fund, has agreed to reimburse the advisory fees paid by the Sentinel Variable Products Money Market Fund to the extent necessary to prevent total expenses paid by the Fund from exceeding the gross income earned on the Funds investments. This reimbursement may be discontinued at any time. Effective December 18, 2008 the first paragraph under the heading Who Manages the Funds?Portfolio Managers is deleted and replaced with the following: Sentinels staff is organized as six teams. The International Team is headed by Katherine Schapiro. The Large-Cap Growth Team is headed by Elizabeth R. Bramwell. The Large-Cap Blend Team is headed by Daniel J. Manion. The Small/Mid Cap Team is headed by Charles C. Schwartz and Betsy Pecor. The Fixed-Income Team is headed by Thomas H. Brownell. The teams may include additional portfolio managers and a number of analysts. Effective December 18, 2008 the paragraph titled Mid Cap Growth Fund under the heading Who Manages the Funds? Portfolio Managers is deleted and replaced with the following: Mid Cap Growth Fund Ms. Pecor and Mr. Schwartz co-manage the Mid Cap Growth Fund. Ms. Pecor has been associated with Sentinel or its affiliates since 2000 and has co-managed the Fund since 2008. She holds the Chartered Financial Analyst designation. Mr. Schwartz has been associated with Sentinel since 1996 and has co-managed the Fund since 2008. He holds the Chartered Financial Analyst designation. Effective July 14, 2008 the table and footnotes within the section entitled How Has Each Fund PerformedAverage Annual Total Return Tables comparing, for the periods shown, the average annual return of an appropriate broad-based securities market index with the average annual return of each Fund is deleted and replaced with the following: Past Past Since Inception For the periods ended December 31, 2007 One Five Year Years Balanced Fund 8.44% - 10.90% 1 Standard & Poors 500 Index 3 5.49% - 11.61% 1 Lehman Brothers U.S. Aggregate Bond Index 4 6.97% - 4.93% 1 Bond Fund 7.05% - 5.14% 1 Lehman Brothers U.S. Aggregate Bond Index 4 6.97% - 4.93% 1 Lehman Brothers U.S. Mortgage Backed Securities Index 6.90% - 5.23% 1 Lehman Brothers U.S. Fixed-Rated Mortgage- Backed Securities (MBS) Index 6.96% 5.19% 1 Common Stock Fund 10.21% 14.70% 6.71% 2 Standard & Poors 500 Index 3 5.49% 12.83% 3.33% 2 Mid Cap Growth Fund 22.00% 16.33% 3.11% 2 Russell Midcap Growth Index 7 11.43% 17.90% 4.76% 2 Money Market Fund 4.70% 2.77% 2.74% 2 Small Company Fund 8.60% 17.15% 11.40% 2 Russell 2000 Index 8 -1.57% 16.25% 9.31% 2 Standard & Poors SmallCap 600 Index 9 -0.30% 16.04% 11.40% 2 SF0974(0109) Page 1 of 2 Cat. No. 50814 1 From inception on August 1, 2003. 2 From inception on November 30, 2000. Morningstar category return is for the period beginning December 1, 2000. 3 The Standard & Poors 500 Index consists of 500 stocks chosen for market size, liquidity, and industry group representation. 4 The Lehman Brothers U.S. Aggregate Bond Index is composed of securities from Lehman Brothers Government/Corporate Bond Index, Mortgage- Backed Securities Index, and the Asset-Backed Securities Index. The indexs total return consists of price appreciation/depreciation plus income as a percentage of the original investment. 5 The Lehman Brothers U.S. Mortgage Backed Securities Index is an unmanaged index of agency mortgage-backed passthrough securities (both fixed-rate and hybrid ARM) issued by Ginnie Mae (GMNA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). 6 The Lehman Brothers U.S. Fixed-Rated Mortgage Backed Securities (MBS) Index covers the fixed-rate agency mortgage-backed securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). 7 The Russell Midcap Growth Index measures the performance of those stocks of the Russell Midcap Index with higher price-to-book ratios and higher relative forecasted growth rates. 8 The Russell 2000 Index measures the performance of the smallest 2,000 companies in the Russell 3000 Index representing approximately 8% of the total market capitalization of the Russell 3000 Index. 9 The Standard & Poors SmallCap 600 Index includes companies with market capitalizations ranging from $300 million to $1.5 billion. 10 The Bond Fund is replacing the Lehman Brothers U.S. Fixed-Rated Mortgage Backed Securities (MBS) Index with the Lehman Brothers U.S. Mortgage Backed Securities Index because Sentinel believes the new index is a more appropriate measure of the Funds current investment strategy. Effective May 14, 2008 the paragraph titled  Money Market Fund under the heading Who Manages the Funds? Portfolio Managers is deleted and replaced with the following: Money Market Fund David M. Brownlee manages the Money Market Fund. Mr. Brownlee has been associated with Sentinel since 1993, and has managed the Fund since May 2008. Mr. Brownlee holds the Chartered Financial Analyst designation. SF0974(0109) Page 2 of 2 The Sentinel Variable Products Trust Supplement dated January 22, 2009 to the Statement of Additional Information dated May 1, 2008 The tables under Management of the TrustBiographical Information are deleted and replaced with the following: Position and Length of Time Principal Occupation(s) Public Name, Address and Age Served During Past Five Years Directorships Mehran Assadi (50) Chair, since National Life Holding Company (a mutual None One National Life Drive 2009 insurance company)- President and Chief Montpelier, VT 05604 Executive Officer, since 2009; National Life Insurance Company- President and Chief Executive Office, since 2009;President-Life and Annuity 2005-2009; Interim CIO 2003- 2005; NLV Financial Corporation- Chairman, President and CEO, since 2009 William D. McMeekin (63) Trustee since Executive Vice President, Commercial None One National Life Drive 2000 Services  TD Banknorth, N.A. (formerly Montpelier, VT 05604 Banknorth Vermont) from 2005 to 2007; Senior Vice President and Senior Lending Officer, Banknorth Vermont, 2001 to 2005; Community President - The Howard Bank, 2000 to 2001 William G. Ricker (68) Trustee since Former President and owner  Denis Ricker None One National Life Drive 2000 & Brown (Insurance Agency), 1980 to 2001 Montpelier, VT 05604 Nancy F. Pope (54) Trustee, since Trustee, Northfield Savings Bank since None One National Life Drive 2007 1995; Trustee; Director, Spaulding High Montpelier, VT 05604 School Union District since 2008; Governors Institute of Vermont from 2007 to 2008; Director (Chair), Barre Town School District 1995 to 2004; Trustee (Vice Chair), Aldrich Public Library, since 2002 and from 1993 to 2000 Christian W. Thwaites (50) President and Advisor - President & Chief Executive Sentinel One National Life Drive Chief Executive Officer, since 2005; National Life - Funds (16) Montpelier, VT 05604 Officer, since Executive Vice President, since 2005; 2005 Sentinel Funds - President, Chief Executive Officer and Director/Trustee, since 2005; Sentinel Financial Services Company (SFSC)  Chief Executive Officer since 2005, President 2005 to 2006; Sentinel Administrative Services, Inc. (SASI)  President & Chief Executive Officer since 2005; Sentinel Advisors Company (SAC) and Sentinel Administrative Services Company (SASC)  President & Chief Executive Officer 2005 to 2006; Skandia Global Funds - Chief Executive Officer, 1996 to 2004 SF1054(0109) Page 1 of 2 Cat. No. 51033 Thomas P. Malone (52) Vice President and SASI Vice President, since 2006; ; N/A One National Life Drive Treasurer, since Sentinel Funds  Vice President and Montpelier, VT 05604 2000 Treasurer, since 1997; SASC  Vice President 1998 to 2006 John K. Landy (49) Vice President, SASI- Senior Vice President, since 2006; N/A One National Life Drive since 2004 Sentinel Funds  Vice President, since Montpelier, Vermont 05604 2003; SASC  Senior Vice President 2004 to 2006; Vice President, 1997 to 2004 Scott G. Wheeler (43) Assistant Vice SASI- Vice President- Fund Accounting & N/A One National Life Drive President and Administration since 2007; SASI - Assistant Montpelier, Vermont 05604 Assistant Vice President, 2006-2007; Sentinel Funds Treasurer, since - Assistant Vice President and Assistant 2004 Treasurer, since 1998; SASC  Assistant Vice President 1998 to 2006 Lisa Muller (42) Secretary, since National Life  Counsel, since 2008; N/A One National Life Drive 2008 Sentinel Variable Products Trust Montpelier, Vermont 05604 Secretary, since 2008; State of Vermont, Department of Banking and Insurance  Assistant General Counsel, from 2006 to 2008; Davis, Polk and Wardwell  Associate, from 2005 to 2006 and from 1999 to 2002; U.S. District Court N.D. Illinois  Clerk, from 2002 to 2004 Lindsay E. Staples (27) Assistant National Life- Securities Paralegal, since N/A One National Life Drive Secretary, since 2007; Sentinel Funds- Assistant Secretary, Montpelier, Vermont 05604 2007 since 2007; Holman Immigration- Paralegal, 2006-2007; Wilmer Cutler Pickering Hale and Dorr, Paralegal 2004- 2006; Saint Michaels College, Student 2000-2004 D. Russell Morgan (53) Chief Compliance Advisor; National Variable Annuity N/A One National Life Drive Officer, since Account II; National Variable Life Montpelier, Vermont 05604 2004; Secretary, Insurance Account  Chief Compliance 2000  2005 Officer, since 2004; Sentinel Funds  Chief Compliance Officer, since 2004; Secretary, 1988-2005; Secretary, 2000-2005; National Life  Assistant General Counsel, 2001 to 2005; Senior Counsel, 2000 to 2001; ESI  Counsel, 1986 to 2005; Advisor, SFSC, SASC  Counsel, 1993 to 2005 The last paragraph under Management of the TrustShare Ownership is deleted and replaced with the following: Mehran Assadi, the Chairman of the Funds, is an interested person of the Funds because he is also President and Chief Executive Officer of National Life Holding Company. As such, he may be deemed to control the Advisor. Effective December 18, 2008 Betsy Pecor and Charles Schwartz co-manage the Mid Cap Growth Fund. SF1054(0109) Page 2 of 2
